Citation Nr: 1500088	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims folder.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

The Veteran's currently diagnosed sleep apnea is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  See 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  As discussed below, sufficient evidence is of record to grant the claim of entitlement to service connection for sleep apnea.  Therefore any error in complying with the notice or assistance requirements with respect to the claim would be harmless and need not be considered.  Accordingly the Board will proceed to a decision as to the issue of entitlement to service connection for sleep apnea.

Generally service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board determines whether the requirements for service connection are met based on an evaluation of the probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the claimant will receive the benefit of the doubt in the resolution of the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).  

The Veteran claims entitlement to service connection for sleep apnea dating from his military service.  See August 2010 Veteran's claim; April 2013 Board hearing transcript, page 6.  As noted above, in order for service connection to be granted, three elements must be present: (1) current disability; (2) in-service incurrence of disease or injury; and (3) nexus. See Hickson, supra.  As to a current disability, the Veteran is currently diagnosed with "obstructive sleep apnea."  See June 2010 VA treatment record.  The clinician's impression was based on the results of a sleep test administered to the Veteran in May 2010, as well as the Veteran's reported symptoms of sleep apnea.  See May 2010 private treatment record.  The Veteran has been prescribed and uses a CPAP machine.  In light of this evidence, Hickson element (1) is satisfied.

With regard to element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records contain no complaint of, or treatment for, sleep apnea.  The Veteran contends that his sleep issues began during service approximately in 2005 and that he complained of fatigue while in service.  See April 2013 Board hearing transcript, page 3.  The Veteran reported to the VA examiner that in the past 9 months he had a worsening of snoring, daytime sleepiness and he took a nap after getting home from work.  The Veteran is competent to report the circumstances of sleep difficulty during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible with regard to his report of symptoms, and service treatment records do document his complaints of fatigue during in-service medical examinations.  See, e.g., service treatment records of September 2008, April 2007, and June 2006.  The Veteran's spouse has also submitted a statement attesting to in-service and post-service symptoms of the Veteran such as loud snoring and waking up in the middle of the night with coughing and hard breathing "as if he can't catch his breath."  See statement of Veteran's spouse.  Thus Hickson element (2) is arguably satisfied.

With regard to element (3), nexus, the Board finds sufficient evidence that the Veteran's diagnosed sleep apnea was incurred in service.  The Veteran was diagnosed with sleep apnea only eight months after separation from service, and no medical evidence suggests that his current sleep apnea symptoms differ from those he experienced during service.  Notwithstanding the lack of a medical opinion relating the Veteran's current sleep apnea to his military service, the Veteran's and his spouse's lay statements of record are competent evidence as to the factual matters of which they have first-hand knowledge and the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's  and his spouse's observations of disrupted sleep and fatigue during service are consistent with the Veteran's in-service medical records showing a complaint of fatigue.  Additionally, his spouse's statements regarding snoring and waking during the night coughing and breathing hard during service are consistent with the sleep analysis report, which showed snoring and dysfunction of the sleep cycle with multiple arousals from sleep.  The Veteran testified before the Board that approximately 7 months after service, the VA compensation and pension examiner suggested that he have a sleep study done based on the symptoms he was having and had in the Marine Corps.  The Veteran had a sleep analysis the next month and was provided a diagnosis of obstructive sleep apnea.  Based on this, the Board finds the lay statements of record to be competent and credible evidence that the Veteran's sleep apnea had its onset during service.  

Resolving any doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.





____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


